Citation Nr: 0426295	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-00 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
obstructive sleep apnea, claimed as a sleep disorder. 

In January 2003, a hearing was held before the undersigned in 
Phoenix, Arizona.  A transcript of that hearing is of record.

This case was previously before the Board in June 2003 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Obstructive sleep apnea was not shown in service and was 
initially diagnosed in 1994.

3.  The competent and probative evidence does not relate the 
veteran's current obstructive sleep apnea to service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The National Personnel Records Center (NPRC) notified the RO 
in October 1998 that there were no medical records on file 
for the veteran, as these records were presumed destroyed in 
a fire at NPRC.  The veteran was informed that the records 
were missing and was asked to submit additional information 
that could assist the RO in conducting a search for alternate 
records.  The veteran was also told of the types of evidence 
he could submit himself which could substitute for the 
missing service medical records.  

In a July 1999 statement, the veteran claimed that he was 
hospitalized on a base in Nuremburg, German in 1952 or 1953 
for about two weeks.  The veteran submitted two completed 
forms, an NA Form 13076, Questionnaire about Military 
Service, and NA Form 13055 Request for Information Needed to 
Reconstruct Medical Data which were submitted the NPRC.  NPRC 
informed the RO that a search for alternate records could 
only be made for a 90 day period, and informed the veteran of 
this in a September 2000 letter.  

In an October 2000 letter, the veteran wrote that he believed 
the time frame was early spring in 1953.  In April 2001, the 
veteran further clarified these dates as March through May 
1952 or March through May 1953.  This information was 
submitted to the NPRC which informed the RO that there were 
no clinical records found for the veteran for 1953; however, 
an Organization or Detachment Commander's Report/Medical 
Officer's Report for 1952 was obtained showing that the 
veteran was "taken sick" on two dates in June 1952.  On 
both dates, the veteran was returned to active duty the same 
day but no further explanation is provided.

In May 2001, the veteran indicated that he had been treated 
for his sleep apnea at the VA clinic in Columbus, Ohio, and 
the VA Medical Center (VAMC) in Phoenix, Arizona where he had 
also been sent to the Good Samaritan Hospital for more 
intense treatment for his sleep apnea.  He stated that there 
were no other records of treatment.  In July 2001, records 
were obtained from the Good Samaritan Hospital in Phoenix.  
In September 2001, the VA Outpatient Clinic in Columbus 
informed the RO that there were no records of the veteran's 
treatment, and that all records were on file in Phoenix.  In 
January 2002, all treatment records were obtained from the 
VAMC in Phoenix.  These records show that the veteran was 
treated in March 1994 with a complaint of poor sleep, daytime 
somnolence and snoring.  His weight had increased 30 pounds 
in 5 years.  In April 1994, the veteran complained of 
excessive daytime sleepiness for several years.  He stated 
that he fell asleep whenever he was inactive during the day, 
but further stated that he had never fallen asleep when 
driving.  In July 1994, he was admitted to be evaluated for 
probable obstructive sleep apnea.  He reported a significant 
past history of snoring, daytime sleepiness for the past 30 
years, worse over the past 6 months, witnessed episodes of 
apnea and a 30 pound weight gain over the past 8 years.  He 
stated that this had been a chronic problem he first noted 
during the Korean War, reporting that he would doze off 
easily and at one time was relieved of his driving duties.  A 
sleep study resulted in a diagnosis of moderately severe 
sleep disorder.

In January 2003, the veteran testified that he was in the 
hospital during service for about two weeks.  He remembered 
being given a lot of black coffee, but no other medicine.  He 
testified that he drove a truck but had been taken off that 
duty because of sleepiness.  He stated that he was not 
diagnosed with sleep apnea until 1994.  The veteran was 
informed during the hearing that although his service medical 
records were destroyed, he could submit alternate evidence in 
the form of lay statements from persons who knew of his 
sleeping problems during service.  The veteran testified that 
he was in receipt of Social Security payments, beginning at 
age 62, and these were not related to any disability.

Lay statements were submitted in January 2003.  The veteran's 
brother wrote that he was in the hospital in Germany during 
service.  His sister noted that the veteran did not have any 
problem until his return from Germany, and that his mother 
was worried about his driving because of sleepiness.  Another 
letter from a fellow serviceman noted only that the veteran 
had some kind of sleeping disease.

On VA examination in July 2003, the examiner noted that the 
veteran's service medical records were missing, but that it 
was the veteran's contention that he had been hospitalized 
during service in Nuremburg and been given multiple cups of 
coffee as well as some shots, but could not remember anything 
else.  The veteran claimed that he had been falling asleep 
while driving a truck but only when the convoys were stopped.  
After this, he was assigned to clean up duty.  He also 
reported falling asleep in class, but otherwise not falling 
asleep during the daytime, stating that he was too busy, 
presumably with social activities.  The veteran reports that 
during his service he weighed about 197 pounds, and was not 
287 pounds.  He had held various jobs since service where he 
had been given several warnings about falling asleep.

In approximately 1965 or 1970, his wife began frequently 
shaking and waking him up in the night, because of his 
snoring and gasping for breath.  His first sleep study at 
Good Samaritan Hospital in the 1990s showed sleep apnea, 
which was also shown on a VA sleep study in November 2001.  
The examiner noted that the veteran had many other medical 
problems which made any cardiac and pulmonary assessment 
difficult, including treatment for hypertension, diabetes 
with insulin treatment, and a history of myocardial 
infarction; the examiner recommended additional studies to 
further identify the nature of these disorders.  He was on 
multiple medications.  

Objectively, the veteran was obese and appeared slightly 
somnolent with sitting quietly at times but it was not 
observed that he actually fell asleep.  He was in no 
respiratory distress.  The impression was as follows:

The veteran, of course, has proven sleep 
apnea, possibly with continued daytime 
somnolence . . .  His problem is 
complicated by marked obesity, and 
possibly by his other problems including 
hypertension, coronary artery disease and 
perhaps even the diabetes directly.  The 
information about his problems in Germany 
in 1952 is difficult to interpret.  The 
supporting statement by his friend who 
served with him in Germany is very vague 
and just seems to echo the veteran's 
complaint of having a sleep disorder.  

. . . .

It is noted that the veteran was not 
diagnosed as having sleep apnea until 
four decades after he left the service.  
By his history he weighed 100 pounds less 
in the service than his weight in the 
past several years.  Even though he 
presents a convincing history about his 
hospitalization and this is based on his 
seeming conviction of that event, it is 
very difficult to accept a condition that 
started so long ago, when he was 100 
pounds lighter, as being the early stages 
of his sleep apnea, and certainly is 
possible he could have had somnolence 
(fall asleep when his truck was stopped 
and in classes) which was not truly sleep 
apnea.

. . . 

After reviewing the [evidence], my 
opinion is that it is less likely than 
not that his problems in 1952 were the 
predecessor of his now documented sleep 
apnea.

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for obstructive sleep apnea in the October 2000 
rating decision, the February 2002 statement of the case 
(SOC), a June 2003 letter, and a March 2004 supplemental 
statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2003 
letter, VA informed the veteran that it would assist the 
veteran in obtaining service records, VA records, and federal 
government agency records.  VA would also assist in obtaining 
any records that are not in the possession of a Federal 
department or agency.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them.

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center that they 
were presumed destroyed in a fire.  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  In this case, the RO has made every reasonable 
attempt to obtain alternate records, from both the veteran 
and from the service department which produced a record 
showing the veteran's treatment in service.  The Board 
concludes that any further attempt would be futile.  The RO 
has all relevant current records of treatment, including 
records of his VA and private treatment.  The veteran was 
provided the opportunity to present evidence and testimony 
before the undersigned in a hearing at the RO in January 
2003.  A VA examination and a medical opinion were obtained 
in July 2003.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for obstructive sleep apnea in August 1998 
and an initial decision was made in October 2000.  Only after 
this decision, in the June 2003 letter, did VA provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in March 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for obstructive sleep 
apnea.  This appeal has been pending for over seven years.  
There would be no possible benefit to remanding the claim, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one-year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case, 
however, more than one year has elapsed since the June 2003 
letter which informed the veteran of the VCAA.  He has been 
given ample time to submit evidence or to inform the VA of 
relevant evidence it might obtain.  In any event, provisions 
of the Veterans Benefits Act of 2003 now allow VA to complete 
decisions prior to the one-year appeal period under 
38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103(b)(3)).  This provision 
was made retroactively effective from November 9, 2000.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Service connection is not warranted for sleep apnea.  There 
is no competent evidence that obstructive sleep apnea existed 
during service.  The medical records confirm that the 
veteran's obstructive sleep apnea was first diagnosed in 
1994, almost 40 years following his discharge from service.  
This is too remote to be causally linked to service and there 
is no competent evidence providing any link to service or to 
any incident of service.  38 C.F.R. § 3.303(d).  In this 
regard, the Board notes that the veteran's statements of 
history in the medical records, purporting to link his 
symptoms to service, are not competent evidence.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The competent medical evidence, consisting of the results of 
the July 2003 VA examination, specifically show that the 
veteran's obstructive sleep apnea is not related to service.  
The examiner conducted a thorough review of the claims file, 
to include an examination of the veteran, and his history.  
The examiner was also aware of the lay statements submitted 
by the veteran's relatives and military associate.  He 
concluded that even though the veteran presented a convincing 
history about his hospitalization, it was very difficult to 
accept the veteran's symptoms in service, when he was 100 
pounds lighter, as being the early stages of his sleep apnea.  
Therefore, it was his opinion that it was less likely than 
not that the veteran's problems in 1952 were the predecessor 
of his current sleep apnea.

The Board has considered the veteran's statements as well as 
the other lay statements; however, this is not competent 
evidence to show that his obstructive sleep apnea was 
incurred in service or to link his current disability to any 
incident of service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
or the other individuals who provided statements possess the 
requisite medical training to comment on the diagnosis and 
etiology of his obstructive sleep apnea.

The examiner in July 2003 essentially came to the conclusion 
that the recollections and statements of the veteran and 
others were not of sufficient probity to amount to a medical 
diagnosis of a true sleep apnea during service.  The examiner 
recognized the sincerity and verity of the statements/history 
but concluded that at most, there might have been somnolence, 
or an inclination to sleep, as opposed to a medical disorder.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for obstructive 
sleep apnea.  Here, the determinative issue involves medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner's 
opinion in 2003 is of high probative value inasmuch as the 
opinion was based on a claims file review and physical 
examination.  There are no medical opinions contradicting 
this examiner's conclusions.  The Board is mindful of the 
heightened obligation to provide an explanation of its 
reasons and bases for its findings and to consider the 
benefit of the doubt rule where service medical records are 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, all efforts have been made to develop the 
veteran's claim in a viable manner, but because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for obstructive sleep apnea is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



